Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16 recites the limitation " timer is configured on a per- S-NSSAI basis" .  There is insufficient antecedent basis for this limitation in the claim. The applicant’s specification does not state the timer is on a S-Nssai basis. The paragraph 0011, 0125, shows that the timer the present embodiment is a timer that manages initiate of a procedure for session management such as a PDU session establishment procedure, and/or transmission of a Session Management (SM) message such as a PDU session establishment request message. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 15, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2018/0227872 A1) in view of Wang et al. (U.S. Pub No. 2020/0178196 A1)




15. Li teaches a User Equipment (UE) comprising: transmitting and receiving circuitry configured [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non-limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; and a controller configured to, in a case that the timer value indicates neither zero nor deactivated[par 0108, the UE 100 can be assigned to the MO-only mode and the timer can be set to a value such that the UE 100 will perform its periodic registration before the expected communication activity takes place], start a timer with the timer value based on Single- Network Slice Selection Assistance Information (S-NSSAI) [par 0017, 0092, 0120, a method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. Step 122 can be performed when a SUP is included or when the 5G-GUTI does not indicate a valid AMF 104, 106. In this optional step 122, the (R)AN 102, based on Access Technology (AT) (or more specifically a Radio AT (RAT)) and NSSAI, if available, selects an AMF 104. In step
168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G- GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO- only/MICO mode indicator, and/or periodic registration update timer. A 5G-GUTI] is included if the AMF 104 allocates a new 5G-GUT].
 	Li fail to show wherein the timer is configured on a per-S-NSSAI basis, receiving from a Session Management Function (SMF), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, the identification information further indicating a timer value; to receiving a timer value from a Session Management Function (SMF)  a transmission of a PDU session establishment request message is prohibited until the timer expires; and the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE
 	In an analogous art DAO show wherein the timer is configured on a per-S-NSSAI basis [par 0138, The AN 204 may be configured with a Session Inactive Timer by the SMF 220 when a PDU session is established or activated. If, for the duration of the Session Inactive Timer, there is no UL/DL data detected on the PDU session at the AN 204], receiving from a Session Management Function (SMF)  identification par 0197, 0242, 0309, The SMF 220 may send to the UPF(s) 212 that serve the UE's PDU session(s) a SMF-UPF deactivate all sessions request message (2050a), which may indicate that the state of the PDU session is to be changed to the Session-IDLE state. The message (4106) may include a UE ID (such as temporary UE ID or SUPI) to identify the UE, and PDU session ID(s) to be deactivated. Next, the UPF 212 may drop all remaining packets of deactivated PDU sessions, if any. The UPF 212 may release the N3 tunnel information (such as (R)AN IP address and tunnel endpoint identifier) in the UE's PDU session context of PDU sessions to be deactivated. The UPF 212 may send (N4 message) a N3 Release Response (4108) to the SMF 220 confirming the release of N3 tunnel information], the identification information further indicating a timer value  to receiving a timer value from a Session Management Function (SMF)  a transmission of a PDU session establishment request message is prohibited until the timer expires [par 0444, The message (7212) may include the (R)AN address, and tunnel identifiers for downlink User Plane. For PDU Sessions rejected by the Target (R)AN 204t, the SMF 218 may either release or deactivate the PDU sessions. For the PDU sessions to be released, the SMF 218 may initiate the PDU Session Release procedure as defined in Clause 4.3.4 of TS 23.502. 
The message (7212) indicates the release of (R)AN N3 tunnel information such as the (R)AN Address and Tunnel Endpoint Identifier for the downlink user plane, a Buffering Command, and a Reactivation Timer, and cause code (e.g. Handover rejected, or No Data Activity). It is noted that the Buffering Command may be used to indicate whether the UPF 212 shall buffer the incoming downlink packets. It is also noted that the Reactivation Timer may indicate a duration that the UP of a deactivated PDU session remains in deactivated state after the UPF 212 removes the (R)AN N3 tunnel information]; and the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE [par 0160,  0282, The method (700) comprises the UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request. If the UE 202 is registered in the AMF 218 and is in the 5G CM-IDLE but considered reachable for paging, the AMF 218 may send a paging message (5112) including a NAS ID for paging, a registration area, a paging DRX length, and a paging priority indication, to each (R)AN 204 node belonging to the registration area(s) in which the UE 202 is registered]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and DAO because present invention is to provide a system and methods for session management of a communications network.



16. Li creates a communication method performed by a User Equipment (UE), the communication method comprising: receiving [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non- limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value
is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; the identification information further indicating a timer value; and in a case that the timer value indicates neither zero nor deactivated [par 0108, the UE 100 can be assigned to the MO-only mode and the timer can be set to a value such that the UE 100 will perform its periodic registration before the expected communication activity takes place], starting a timer with the timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI) [par 0017, 0092, 0120, a method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. Step 122 can be performed when a SUP is included or when the 5G-GUTI does not indicate a valid AMF 104, 106. In this optional step 122, the (R)AN 102, based on Access Technology (AT) (or more specifically a Radio AT (RAT)) and NSSAI, if available, selects an AMF 104. In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G- GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO- only/MICO mode indicator, and/or periodic registration update timer. A 5G-GUT] is included if the AMF 104 allocates a new 5G-GUTI], wherein the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE [par 0091, In some embodiments, if the UE 100 is already registered via a non-3GPP access in a public land mobile network (PLMN) different from the PLMN of the 3GPP access, the UE 100 is configured to refrain from providing the UE Temporary ID allocated by the AMF 104, 106 during the registration procedure over the non-3GPP access. Security parameters transmitted in this message may be used for Authentication and integrity protection. NSSAI indicates the Network Slice Selection Assistance Information].
Li fail to show wherein the timer is configured on a per S-NSSAI basis; 
receiving from a Session Management Function (SMP), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, a transmission of a PDU session establishment request message is prohibited until the timer expires; and the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE.
 	In an analogous art DAO show wherein the timer is configured on a per S-NSSAI basis  [par 0138, The AN 204 may be configured with a Session Inactive Timer by the SMF 220 when a PDU session is established or activated. If, for the duration of the Session Inactive Timer, there is no UL/DL data detected on the PDU session at the AN 204], receiving from a Session Management Function (SMP), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected[par 0197, 0242, 0309, The SMF 220 may send to the UPF(s) 212 that serve the UE's PDU session(s) a SMF-UPF deactivate all sessions request message (2050a), which may indicate that the state of the PDU session is to be changed to the Session-IDLE state. The message (4106) may include a UE ID (such as temporary UE ID or SUPI) to identify the UE, and PDU session ID(s) to be deactivated. Next, the UPF 212 may drop all remaining packets of deactivated PDU sessions, if any. The UPF 212 may release the N3 tunnel information (such as (R)AN IP address and tunnel endpoint identifier) in the UE's PDU session context of PDU sessions to be deactivated. The UPF 212 may send (N4 message) a N3 Release Response (4108) to the SMF 220 confirming the release of N3 tunnel information], a transmission of a PDU session establishment request message is prohibited until the timer expires [par 0444, The message (7212) may include the (R)AN address, and tunnel identifiers for downlink User Plane. For PDU Sessions rejected by the Target (R)AN 204t, the SMF 218 may either release or deactivate the PDU sessions. For the PDU sessions to be released, the SMF 218 may initiate the PDU Session Release procedure as defined in Clause 4.3.4 of TS 23.502. The message (7212) indicates the release of (R)AN N3 tunnel information such as the (R)AN Address and Tunnel Endpoint Identifier for the downlink user plane, a Buffering Command, and a Reactivation Timer, and cause code (e.g. Handover rejected, or No Data Activity). It is noted that the Buffering Command may be used to indicate whether the UPF 212 shall buffer the incoming downlink packets. It is also noted that the Reactivation Timer may indicate a duration that the UP of a deactivated PDU session remains in deactivated state after the UPF 212 removes the (R)AN N3 tunnel information]; and the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE[par 0160,  0282, The method (700) comprises the UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request. If the UE 202 is registered in the AMF 218 and is in the 5G CM-IDLE but considered reachable for paging, the AMF 218 may send a paging message (5112) including a NAS ID for paging, a registration area, a paging DRX length, and a paging priority indication, to each (R)AN 204 node belonging to the registration area(s) in which the UE 202 is registered]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and DAO because present invention is to provide a system and methods for session management of a communications network.




Response to Arguments

Applicant respectfully submits that the timer in Li does not define the time period for prohibiting a UE from transmitting a PDU session establishment request message. That is, although Li may disclose that a UE “starts a timer,” such a timer in Li is completely different from, and has no bearing on, the timer recited in amended independent claim 15 in many aspects, including their functions and purposes.
As discussed previously, the timer in Li may cause the UE to transition into a state of idleness when it expires, which exhibits a completely different “expiry” property than the timer recited in amended independent claim 15. Moreover, the migration timer in Xu and the timer in Li have different purposes and are not relevant to each other. Applicant respectfully submits that there is no motivation for one of ordinary skill in the art to modify the timer in Li according to Xu to achieve the claimed invention as defined 1n amended independent claim 15.

The examiner respectfully disagrees the applicant arguments are moot in view of newly rejected claims. Li disclose that a message discloses PDU session status, NSSAI, and registration update timer in Li paragraph 0130. The applicant’s claim discloses indicating PDU session is rejected and the identification of a timer value. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Please review MPEP 2144 (I.).

Moreover, neither Li nor Xu (nor their combination) discloses or teaches “timer(s) configured on a per-S-NSSAI basis,” as recited in amended independent claim 15.
As such, Applicant respectfully submits that Li and Xu, either singly or in any combination thereof, do not disclose, teach, or suggest “transmitting and 

The applicant’s argument is moot in view of newly rejected claims. Analogous art DAO disclose show wherein the timer is configured on a per S-NSSAI basis; 
receiving from a Session Management Function (SMP), identification information indicating that a request for establishment of a Protocol Data Unit (PDU) session is rejected, a transmission of a PDU session establishment request message is prohibited until the timer expires; and the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468